                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV17-07121-CAS (AS)                                           Date    February 14, 2019
 Title             Johnny Curthus Murray v. Deputy Sheriff’s Officer Gillroy




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                  N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



      On July 5, 2018, the Court issued an Order Regarding Scheduling in Civil Rights
Case directing each party to file and serve a Case Management Report on or before October
5, 2018. (Docket No. 30). The Case Management Reports are required to contain the
following information:

         A.         A brief description of the factual and legal issues raised in this case.
         B.         A statement of the parties’ discovery plans, including the completion of
                    discovery to date, anticipated discovery to be conducted before the cut-off
                    date, and any disputes / motions likely to be presented to the Court.
         C.         A description of any motions that the parties anticipate filing. If the defense
                    does not intend to file a case dispositive motion, this information will be
                    included.
         D.         The number of witnesses anticipated to testify at trial, and the nature of any
                    expert witness testimony.
         E.         The parties’ time estimate for trial, and whether the matter will be a jury or
                    bench trial.
         F.         An explanation of the likelihood of settlement, and a statement of anticipated
                    settlement or mediation methods to be used before trial.
         G.         Any other information that the parties deem important to bring to the Court’s
                    attention.



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV17-07121-CAS (AS)                                         Date   February 14, 2019
 Title          Johnny Curthus Murray v. Deputy Sheriff’s Officer Gillroy

      On October 5, 2018, Defendant filed his Case Management Report. (Docket Entry
No. 31). When Plaintiff failed to do the same, on December 7, 2018, the Court issued an
Order to Show Cause requiring Plaintiff to respond by January 7, 2019, by filing his Case
Management Report, or else by stating why this action should not be dismissed with
prejudice for failure to prosecute. (Dkt. No. 32). As of today, Plaintiff still has not
complied, nor has he sought an extension of time to do so.

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, no later than
February 27, 2019, why this action should not be dismissed with prejudice for failure to
prosecute. This Order will be discharged upon the filing of a Case Management Report in
accordance with the Court’s July 5, 2018 Order. A copy of the Court’s July 5, 2018 Order
is attached for Plaintiff’s convenience.

      Plaintiff is warned that a failure to timely respond to this Order will result in a
recommendation that this action be dismissed with prejudice under Federal Rule of
Civil Procedure 41(b) for failure to prosecute and obey court orders.

       If Plaintiff no longer wishes to pursue this action, he may request a voluntary
dismissal pursuant to Federal Rule of Civil Procedure 41(a). A notice of dismissal form
is attached for Plaintiff’s convenience.



cc: Christina A. Snyder
    United States District Judge



                                                                                   0       :     00
                                                             Initials of                        AF
                                                             Preparer




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 2 of 2
